DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the response, filed 8/4/2022.  Claims 1-20 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 8/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,120,670 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
	Claim 15 was previously objected to for minor informalities.  Claim 15 has been amended to overcome the previous objection and therefore the claim objection has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest an apparatus comprising a memory, and a hardware processor communicatively coupled to the memory, the hardware processor configured to receive a message indicating that a first amount of cash was counted in a first automatic teller machine and that the first automatic teller machine should contain a third amount of cash based on transactions processed by the first automatic teller machine, wherein the first amount of cash is different from the third amount of cash, receive a message that a second amount of cash was counted in a second automatic teller machine and that the second automatic teller machine should contain a fourth amount of cash based on transactions processed by the second automatic teller machine, wherein the second amount of cash is different from the fourth amount of cash, determine that a difference between the first amount of cash and the third amount of cash is the same as a difference between the second amount of cash and the fourth amount of cash, and in response to determining that the difference between the first amount of cash and the third amount of cash is the same as the difference between the second amount of cash and the fourth amount of cash, swap the first and second amounts of cash, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 8 & 15 are directed to the same subject matter and recite similar claim limitations to that of independent claim 1, and therefore are allowable for at least the same reasons.
Dependent claims 2-7, 9-14, & 16-20 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876